DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to amendment/remarks of 09/15/2022.

By the amendment, claims 1, 8 and 15 are amended. Claims 1-21 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 10) that the submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 03/15/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 11-12), regarding the 35 USC 102 rejections of claims 1, 8 and 15 by Conaway, that the claims as amended are not taught by Conaway.  While Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Conaway, nevertheless the newly added limitations requiring a series of selections for sign-in are not disclosed by Conaway. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Conaway and Chakraborty’760 (US 2006/0167760).

Drawings
The replacement drawings of 09/15/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conaway (2020/0277083, previously presented) in view of Chakraborty et al. (US 2006/0167760 published 07/27/2006 hereafter “Chakraborty’760”).

Regarding claim 1, Conaway discloses a method for providing previews at an end of textual information for a topic found in technical documentation for an item (¶36: providing updates to selected linked checklists based on whether a user has completed tasks) via an interactive electronic technical manual system (IETM) (¶3: improvements to aircraft flight manuals) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (¶38: presented and modified by a pilot of an aircraft, or user of the vehicle), the method comprising: 
providing a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (Fig. 4-6, ¶76-78: UI window displayed to user the vehicle/aircraft, broadly a signed in user such as a pilot of the aircraft), the window comprising (1) a first view pane displaying the textual information of for the topic (Fig. 3 315, 320, ¶68-69) and (2) a second view pane displaying media content for the topic (Fig. 3 235, 250, 305, 310, ¶69) in which the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window (Fig. 3, ¶36: prevent overlapping); 
receiving input of a user scrolling to the end of the textual information for the topic in the first view pane, wherein the user scrolls to the end of the textual information via the IETM viewer (¶68: scroll bar indicates amount scrolled by user, Fig. 5: scroll bar indicates a scroll to the end of the viewable sub-section 1, ¶79-80); 
responsive to receiving the input of the user scrolling to the end of the textual information for the topic in the first view pane, providing a first selection mechanism and a second selection mechanism for display via the window (Fig. 5 515, 520, ¶80); 
receiving input of a selection of the first selection mechanism, wherein the selection of the first selection mechanism is performed by the user via the IETM viewer (¶83); 
responsive to receiving the input of the selection of the first selection mechanism: 
generating a first preview window displaying at least a portion of content comprising at least one of textual information and media content for a second topic found in the technical documentation for the item (¶83: selection of 515 will display a corresponding sub-section pop-up of sub-section 2 having both respective text informations 315, 320 and indicator icons 235); and 
providing the first preview window for display via the IETM viewer, wherein the first preview window is superimposed over at least a portion of the window (¶83: selection of 515 will display corresponding sub-section pop-up); 
receiving input of a selection of the second selection mechanism, wherein the selection of the second selection mechanism is performed by the user via the IETM viewer (¶83); and 
responsive to receiving the input of the selection of the second selection mechanism: 
generating a second preview window displaying at least a portion of content comprising at least one of textual information and media content for a third topic found in the technical documentation for the item (¶83: selection of 520 will display a corresponding sub-section pop-up of sub-section 3 having both respective text informations 315, 320 and indicator icons 235); and 129AttyDktNo. 056262/551665 
LEGAL02/40081815v2providing the second preview window for display via the IETM viewer, wherein the second preview window is superimposed over at least a portion of the window (¶83: selection of 520 will display corresponding sub-section pop-up).  
While Conaway discloses providing credentialed user access to the display via the IETM (¶38), Conaway fails to disclose providing a sign-in window for display via the IETM viewer being executed on a user computer device wherein a user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, wherein the sign-in mechanism further signs the user into the IETM based at least in further part on the dataset, the selection of the unit displayed, and the selection of the object displayed.
Chakraborty’760 discloses methods for interacting with a IETM (Fig. 14A-B, ¶82-86). Particularly, Chakraborty’760 discloses providing a sign-in window for display via the IETM viewer being executed on a user computer device (Fig. 14A) wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84:logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Conaway and Chakraborty’760 before them before the effective filing date of the instant invention to combine the authenticating of a user of an IETM based at least in part on a user credential, a selected dataset, a selection of the unit displayed, and a selection of the object displayed, as taught by Chakraborty’760, with the sign-in mechanism of the IETM of Conaway. One would have been motivated to make this combination to provide personalized content to a user based on the needs of the user, as suggested by Chakraborty’760 (¶76, ¶80).

Regarding claim 2, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein the textual information comprises a checklist comprising a plurality of steps in which each step in the plurality of steps is associated with an acknowledgement mechanism (¶80-82) and the method further comprises causing display of the first and second selection mechanisms on the window only as a result of receiving input of selection of the acknowledgement mechanism for each of the steps of the plurality of steps being performed by the user (Fig. 5, ¶80-83).  

Regarding claim 3, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein the content comprising at least a portion of one of the textual information and the media content for the second topic displayed on the first preview window comprises content that would be provided on a first screen of a window displayed for the second topic (Fig. 5, ¶83).  

Regarding claim 4, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein after the first and second selection mechanisms has been displayed on the window, the method further comprise: 
receiving input of the user scrolling to a position not at the end of the textual information for the topic in the first view pane, wherein the user scrolls to the position not at the end of the textual information via the IETM viewer (¶68: scrolling indicator changes what is displayed in viewable area of the display, user ); and 
responsive to receiving the input of the user scrolling to the position not at the end of the textual information for the topic, causing display of the first and second selection mechanisms to be removed from the window (¶68: changing position of scrollbar changes what is displayed on the list).  

Regarding claim 5, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein the second topic is a directly previous topic to the topic found in a table of contents for the technical information for the item (Fig. 4-5, ¶83).  

Regarding claim 6, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein the third topic is a directly next topic to the topic found in a table of contents for the technical information for the item (Fig. 4-5, ¶83).  
Regarding claim 7, Conaway and Chakraborty’760 discloses the method of claim 1, and Conaway further discloses wherein the first preview window comprises a bookmark mechanism (¶56: marking a task for later completion, Fig. 5 220) and the method further comprises: 
receiving input of a selection of the bookmark mechanism, wherein the selection of the bookmark mechanism is performed by the user via the IETM viewer (¶56); and 
responsive to receiving the input of the selection of the bookmark mechanism, storing a bookmark for the user in the IETM for the second topic (¶56: marking the task for later completion).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claim 15-21, claims 15-21 recite limitations similar to claim 1-7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkata et al.
US 10484358 B2
Single sign-on user interface improvements
Johansson et al.
US 9225704 B1
Unified management of third-party accounts
Chen et al.
CN 108268635 A
Method for acquiring webpage data involving determining types of fields of the login form


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179